UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 333-147631 NXT Nutritionals Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 26 -3186713 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 933 E. Columbus Avenue Suite C Springfield, MA (Address of principal executive offices) (Zip Code) (413) 533-9300 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Exchange Act: Common stock, par value $.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o YesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNo x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and ask price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: $9,883,129. As of March 31, 2011, the registrant had 51,159,068shares of its common stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the definitive Proxy Statement for the Registrant’s Annual Meeting of Stockholders to be held on March 30, 2011 are incorporated by reference into Part III of this Annual Report on Form 10-K. TABLE OF CONTENTS PAGE Forward Looking Statements PART I ITEM 1. Business 1 ITEM 1A. Risk Factors 10 ITEM 1B. Unresolved Staff Comments 16 ITEM 2. Properties 17 ITEM 3. Legal Proceedings 17 ITEM 4. [Removed and reserved] 17 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 18 ITEM 6. Selected Financial Data 19 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 19 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 25 ITEM 8. Financial Statements and Supplementary Data 26 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 27 ITEM 9A. Controls and Procedures 27 ITEM 9B. Other Information PART III 29 ITEM 10. Directors, Executive Officers and Corporate Governance 29 ITEM 11. Executive Compensation 29 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 29 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 29 ITEM 14. Principal Accounting Fees and Services 29 PART IV ITEM 15. Exhibits, Financial Statement Schedules 30 SIGNATURES 32 FORWARD-LOOKING STATEMENTS This report contains information that may constitute "forward-looking statements." Generally, the words "believe," "expect," "intend," "estimate," "anticipate," "project," "will" and similar expressions identify forward-looking statements, which generally are not historical in nature. However, the absence of these words or similar expressions does not mean that a statement is not forward-looking. All statements that address operating performance, events or developments that we expect or anticipate will occur in the future— including statements relating to volume growth, share of sales and earnings per share growth, and statements expressing general views about future operating results— are forward-looking statements. Management believes that these forward-looking statements are reasonable as and when made. However, caution should be taken not to place undue reliance on any such forward-looking statements because such statements speak only as of the date when made. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. In addition, forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from our historical experience and our present expectations or projections. These risks and uncertainties include, but are not limited to, those described in PartI, "Item1A. Risk Factors" and elsewhere in this report and those described from time to time in our future reports filed with the Securities and Exchange Commission. PART I ITEM 1. BUSINESS OVERVIEW NXT Nutritionals Holdings, Inc. is a Delaware corporation incorporated in 2006 under the name Goldvale Resources, Inc.We were originally organized to search for mining properties in British Columbia. In February 2009, we completed a share exchange with NXT Nutritionals, Inc.and the shareholders of NXT Nutritionals, pursuant to which we acquired all of the issued and outstanding common stock of NXT Nutritionals from the NXT Shareholders. In exchange, we issued to the NXT Shareholders 22,480,000 shares of our common stock, representing 63.06% of our outstanding shares of common stock (the “Share Exchange”). As a result of the closing of the Share Exchange, NXT Nutritionals became our wholly-owned subsidiary. We also became of the indirect owner of NXT, LLC and Healthy Dairy, LLC, two subsidiaries of NXT Nutritionals. Operating through NXT Nutritionals, we are engaged in developing and marketing of a proprietary, patent-pending, all–natural, healthy sweetener sold under the brand name SUSTA™ and other food and beverage products. SUSTA™ is being sold as a stand-alone product and it is the common ingredient for substantially all of our products.We also market and sell Healthy Dairy® non-fat yogurt smoothies, which are enhanced by the revolutionary taste and nutritious ingredients contained in SUSTA™. Our mission is to provide consumers with unique, healthy and delicious products that promote a healthier lifestyle, especially for those concerned with obesity and diabetes. Our current goal is to bring SUSTA™ to the retail marketplace nationwide, expand the Healthy Diary® product line by focusing on the food service channel, and eventually to expand the Healthy Dairy® to include product lines such as cup yogurt and ice cream. -1- Our current corporate structure is illustrated in the figure below: PRODUCTS SUSTA™ Natural Sweetener SUSTA™ is an all natural, healthy sweetener that has minimal calories and low glycemic index.It is a proprietary blend of inulin fiber, fructose, botanical extracts, natural flavors, vitamins, minerals, and probiotics that is patented in New Zealand and patent-pending in the U.S. and Canada. SUSTA ™ is used in coffees, teas, other beverages, cereals, and any other food that requires a sweetener. SUSTA™ is targeted at individuals craving sweeteners but not the calories from sugar, and is a better option than sugar for people with diabetes because it has approximately one-half gram per serving of fructose and a glycemic index that is one-third of regular sugar. SUSTA™ sweetens the taste of food without the concerns with table sugar or chemicals.It also contains healthy probiotics consisting of 100 million bacillus coagulas spores per serving.In addition, SUSTA ™ contains a vital dietary fiber and antioxidants and key cellular nutrients such as B-Vitamins, Chromium, and Fiber which help to increase metabolism by making insulin more effective through the direction of sugars to energy rather than fat, and steering sugar into energy metabolism. The Dietary Fiber in SUSTA ™ is soluble with over 1 gram per serving and the antioxidant sources are from nutrients consisting primarily of Vitamin-C, Mineral Selenium, Chromium, Cinnamon, Bitter Melon, Goji, and Grape Seed.These nutrients provide a full spectrum of Flavanol and bioactive compounds at a 20:1 ratio of concentration. Lastly, SUSTA™ simultaneously supports a healthy heart, bones, and immune system by converting Fiber into short chain fatty acids which further accelerates the absorption of important minerals such as Zinc, Calcium, and Magnesium from food. -2- We are seeking to market SUSTA™ in three primary categories: •SUSTA™ as a table top sweetener alternative to sugar and other sweeteners, •SUSTA™ as an ingredient used in beverages, cereals, baked goods, dairy products, candy and chewing gum, and •NXT/SUSTA™ branded products including Healthy Dairy® and other SUSTA™ branded products to be launched by the Company. Brand awareness of SUSTA™ will be driven by an aggressive marketing campaign and substantial incentive trial program.Additionally, more traditional levers in the retail sales channel like advertising, trade incentives, price promotions, couponing, and demonstrations will be employed. We target consumer food and beverage companies to incorporate SUSTA™ into theirproducts to provide a healthy alternative to sugar, artificial sweeteners and other natural sweeteners that do not provide the nutritional and health benefits of SUSTA™. Healthy Dairy® Yogurt Smoothies We have developed a line of SUSTA™ -enhanced, non-fat reduced-calorie yogurt smoothies, which are marketed as Healthy Dairy®.Healthy Dairy® products combine appealing packaging, the health benefits of SUSTA™, and great taste. They are offered in 5 different flavors: strawberry, peach, mixed berry, tropical fruit, and strawberry-banana. Healthy Dairy® contains cultured pasteurized skim milk, real fruit, pure cane sugar, soluble fiber, tapioca starch, natural flavors, phytosterols (plant sterols), SUSTA™, antioxidant botanicals, and many beneficial vitamins totaling 170 calories per bottle for our 10-ounce bottle. Healthy Dairy® contains SUSTA™ and important nutrients that promote health and wellness with outstanding taste and sweetness with significantly fewer calories than the Company’s key competitors. We have shifted our focus on sales of Healthy Dairy® products from grocery chains to the food service category. We have developed a 7-ounce version of our Healthy Dairy® smoothie line as well as a line of 4-ounce yogurt cups branded under the Health Dairy trademark. These products and the 10-ounce Healthy Dairy® smoothies are being marketed and sold to the food service industry including but not limited to college campuses, the U.S. Military, airlines, elementary schools and restaurants. Our management believes this change in our business model will make us profitable in the future. Product Sales Below is a breakdown of the sales for NXT Nutritionals for the 2010 and 2009 annual reporting periods. The sales amounts are broken down by product, Healthy Dairy ("HD") and SUSTA for each period when applicable. HD 2009 Sales: $ SUSTA 2009 Sales: Total 2009 Sales: $ HD 2010 Sales: $ SUSTA 2010 Sales: Total 2010 Sales: $ OPERATIONS The Company operates as a sales and marketing company that out-sources the distribution and manufacturing of its products. Our officers and directors are seasoned veterans of the food and beverage industry that support and supervise an in house staff and a national broker system. We drive sales to the grocery system and create marketing programs to drive consumer trial and purchase. Additionally we have hired a public relations company to drive brand awareness. Research and development is performed by contract with one of the Company’s founders Dr. Richard Kozenko and Vickie Babcock, a food technologist. The R&D team also performs quality control of the products for the Company. -3- Our internal staff manages our accounts receivable and accounts payable under the supervision of the CEO, COO, and CFO. They also arrange for the purchase of raw materials and the production of products. SUSTA Natural sweetener is blended and packaged by a contract packer Subco Foods, Inc., which operates three production facilities in the Midwestern part of the United States. The Healthy Dairy Smoothies are made at Noga Dairy, Inc. in Farmingdale New York. SUSTA is distributed by a group of distributors that include C&S Wholesale Grocers, Inc. (“C&S”), White Rose Food (“White Rose”), Bozzuto’s, Inc. (“Bozzuto’s”) and United Natural Foods, Inc. (“UNFI”).The Company also sells direct to several grocery chains.We expect that the Healthy Dairy® branded products will be distributed by large scale distribution companies. MARKET OPPORTUNITIES With a significant growth market, SUSTA™ is much more than a next generation standalone sweetener. We will use this all-natural product as the basis for a growing line of healthy food products. Healthy Dairy® is a SUSTA™-enhanced product. With SUSTA™ as the base sweetener, we believe that there is an almost unlimited number of products that we can produce or license that will have immediate appeal to the growing number of refined averse and health conscious consumers. We have encountered a decline in the sales of Healthy Dairy® smoothies due to the change in our business focus from sales to grocery stores to the food service category. Our management believes this change in our business model will make us profitable in the future. SUSTA™ Natural Sweetener SUSTA™ is well-positioned to be a competitive natural alternative sweetener in the U.S. table top sweetener market. The rise in type-II diabetes and the epidemic proportion of obesity have resulted in an increased market demand for minimal calorie, natural and healthy sweeteners. SUSTA™ is uniquely formulated to take advantage of this demand, and is targeted at individuals craving sweeteners but neither not the calories from sugar nor the use of common artificial sweetenersIt is a better option than sugar for people with diabetes because it has approximately one-half gram per serving of fructose and a glycemic index that is one-third of regular sugar. Our target demographics include: · Diabetics, individuals on diets, and those proactively managing obesity. Given today’s environment, with the increase in obesity and diabetes, this is a mass market product. · Head-of-household moms who bring healthy choices into the household. These moms, who range in age from 20 to 50 years old, make the key food purchase decisions for the household, are employed, and are concerned about health and fitness for their families. · Consumers who shun synthetic sweeteners.This list is headed by consumers who have an affinity for natural products, many of whom are fanatical as it relates to purchasing natural products. Consumers are increasingly aware that “you are what you eat” – this awareness has led to a change in consumer behavior as evidenced by the growth of the organic and all natural food sector. · Individuals that have active lifestyles and are wellness advocates who tend to be sports enthusiasts, such as runners, bikers, climbers, walkers and devoted exercisers. Healthy Dairy® Yogurt Smoothies Healthy Dairy®, was previously sold in thousands of stores in 14 states. Currently, Healthy Dairy® yogurt cups, and smoothies in both 10 and 7 ounce portions are being marketed to the food service channel which includes the military, airlines, school systems and restaurants. We have shifted our focus on sales of Healthy Dairy products from grocery chains to the food service category because our management believes this change in our business model will make us profitable in the future. The drinkable yogurt market is a 6% share ($221 Million) of the $3.5 Billion yogurt market, and is growing annually by 5% in the U.S. and 10% globally. In addition, the Healthy Dairy® production line can be extended to launch new products such as Healthy Dairy® ice creams which will generate more market opportunities for the Company. -4- MARKETING STRATEGY Our initial efforts are focused on launching SUSTA™ into the U.S. table top sweetener market. We have targeted the natural sweeteners segment because it is less entrenched and has less formidable competitors. Brand awareness of SUSTA™ will be driven by an aggressive marketing and public relations campaign and a substantial sampling program. Additionally, more traditional levers like advertising, trade incentives, price promotions, couponing, and demonstrations will be employed. Because of the health benefits of SUSTA™, especially for diabetics, we will partner with a number of health organizations. Consumers will be able to buy SUSTA™ products online with a percentage of each sale allocated toward such charitable organizations with whom we partner. We have engaged three high profile celebrities, including Eddie George, Blair Underwood and Dara Torres, as our spokespersons who will help drive awareness of SUSTA™ by appearing in commercials, making public appearances, heading our cause marketing campaign and appearing on popular television shows. Because an increasing number of consumers are learning and searching for information on the internet rather than via traditional advertising on TV or in print media, we will take advantage of social networking sites to enhance SUSTA™ brand awareness. Health Forum and SUSTA™ recipes contests will be part of our on-line strategy. We have also developed a medical advisory board consisting of Dr. Paul S. Auerbach, James R. Gavin III, MD, PhD and Camillo Ricordi, M.D., whose mission is to advise us on scientific advances regarding our products as well as to communicate the health benefits of SUSTA™ to consumers. DISTRIBUTION We initially distributed our Healthy Dairy® through the mainstream grocery channel and eventually offered the products through several thousand locations up and down the East Coast. However, during the 2010 fiscal year, we have changed our business model from selling Healthy Dairy® to grocery stores to focusing on selling Healthy Dairy® to the food service category. We have begin shipments to the United States Naval Academy and the United States Air Force Academy. Currently, we do not have our Healthy Dairy product in any grocery stores. We are seeking to distribute SUSTA™ through grocery stores.Leading brokers in the country, including C&S, White Rose, Bozzuto’s and UNIF, have agreed to carry SUSTA™. We believes that we can utilize the relationship developed through our sales of Healthy Dairy® to allow us to quickly scale up our marketing efforts with SUSTA™. We will continue to sell SUSTA™ natural sweetener and SUSTABOWL™ (for baking) to grocery chains and to sell SUSTA™ and SUSTABOWL™ to the food service market. -5- The chart below indicates the stores currently carrying SUSTA™ : SUSTA™ and SUSTABOWL™ continue to be marketed to and sold in grocery stores and we continue to expand the number of locations in which these products are sold. COMPETITION SUSTA™ Natural Sweetener SUSTA™’s major competitors in the table top sweetener market are: · Splenda (61% market share) · Equal (13% market share) · Sweet’n Low (13% market share) · Other (13% market share). This includes a variety of competitors – best known brands/producers in this segment include NutraSweet, ADM, & Cargill (Source: IRI – Information Resources International) Although we compete against all of the products and companies listed, there are major differences between our SUSTA™ and the competitive field in the retail marketplace for alternative sweeteners.SUSTA™ is an all-natural, low calorie sweetener that contains a proprietary blend of probiotics with 100 million Lacto Bacillus Coagulas Spores per 2 gram serving. SUSTA™ also contains botanical extracts including Cinnamon, Bitter Melon, Goji and Grape Seed, which provide a full spectrum of Flavanol and bioactive compounds at a 20:1 ratio of concentration. SUSTA™ also contains Dietary Soluble Fiber at over 1 gram per serving and antioxidant sources from nutrients such as Vitamin-C primarily with Mineral Selenium and Chromium that is unique in the retail marketplace today. -6- SUSTA™ as a nutritional sweetener aids in digestion and supports the immune system, is formulated with fiber, nutrients, antioxidants and probiotics and is low glycemic. SUSTA™ is like a sugar-shield in the food we eat because the presence of fiber will create less fatty lipids and make blood sugar more stable. The name of fiber used in SUSTA™ is an oligofructose (OFS), or similar forms named as insulin FOS, or oligosaccharides. Recent studies have indicated that a high fructose diet has a pro-oxidant effect in rats compared with a starch-based diet and OFS has already been shown to decrease plasma lipids in rats. Feeding rats a diet supplemented with OFS lowered TG plasma concentrations and prevented TG accumulation induced by fructose in the liver. Dietary OFS also modified the kinetic absorption of dietary carbohydrate, leading to modifications in lipid and glucose concentrations. Thus, lower glucose and insulin concentrations may contribute to the reduction in hepatic fatty acid and TG synthesis and thus to the hypolipidemic effect of OFS.(Source: Oligofructose Protects again the Hypertriglyceridemic and Pro-oxidative Effects of a High Fructose Diet in Rats, The American Society for Nutritional Sciences J. Nutr., June 2003).SUSTA™ works with the body naturally to help tame andtransform problem-making, fast absorbing sugars and carbohydrates, into slower absorbing, healthier protected energy because the fiber in SUSTA™ changes the nature of how sugar is metabolized in the liver by reducing levels of blood lipids as compared to controls. The SUSTA™ research funded by us in 2004 at University of Scranton and performed by Joe Vinson, Ph.D. from University of Scranton Department of Chemistry and Food Science, demonstrated key ratios of agent to sugar in modifying blood sugar under the delta curve and the rate of return to baseline blood sugar levels. The research was performed with six double blind cross-over, healthy fasted student objects, who consumed a 70g sugar loaded test beverage with 6 blood draws over three hours. Dr. Joe Vinson was not affiliated with us.The University of Scranton Department of Chemistry and Food Science was a nationally respected research department in food science.The research demonstrated that there was average of 331/3% less area for blood glucose under the delta curve in a 70g sugar beverage with SUSTA™ agent at an 8:1 ratio of sugar to agent as compared to control. In production formula at a 3:1 sugar to fiber ratio, there was 88% less area blood glucose under the delta curve as compared to control, and return to baseline blood sugar occurred in 15 minutes as compared to 30 minutes for control, which suggests less time of circulating insulin to clear lingering elevated blood glucose. These findings are the basis of structuring SUSTA™ which is a 2g serving size, with a ratio of twice or more fiber to fructose. In addition, the fiber in SUSTA™ influences gut hormones to reduce the release of gut glucogen which in turnmodulates the release of glucogen which is designed to raise blood sugar.Intestinal hormones stimulate more than 50% of the insulin response afteroral glucose administration. Short chain fatty acids stimulate mucosaladaptation and may alter proglucagon messenger RNA and release of theinsulin secretagogue, glucagon-like peptide-1 (GLP-1). Sprague- Dawley ratsingested a fiber-free elemental diet or an elemental diet supplemented with30% fiber providing similar energy and nutrients for 14 days. The cecal andcolonic short chain fatty acids contents were significantly higher in the30% fiber group. Ileal proglucagon messenger RNA levels were significantlyhigher in the 30% group vs. the 0% group (11.47 +/- 0.87 vs. 6.52 +/- 0.87densitometer units), respectively. Similar trends were seen in the colon(13.36 +/- 1.0 vs. 10.90 +/- 0.77 densitometer units; P 0.07). PlasmaGLP-1, insulin, and C peptide levels 30 min postoral glucose weresignificantly higher in the 30% fiber group vs. the 0% group (19.8 +/- 1.2vs. 15.4 +/- 1.2 pg/ml, 2.67 +/- 0.4 vs. 1.29 +/- 0.5 ng/ml, and 964.4 +/-94.4 vs. 530.2 +/- 120.4 pM, respectively). Plasma glucose and glucagon didnot differ between groups. A diet supplemented with fiber is able tosignificantly alter proglucagon gene expression and modulate GLP-1 andinsulin secretion. These novel findings deepen our understanding of thebeneficial role of fiber in improving glucose homeostasis.(Source: Dietary fiber modulates intestinal proglucagon messenger ribonucleic acid and postpradndial secretion of glucagon-like peptide-1 and insulin in rats, Endocrinology, Vol 1996). SUSTA™ provides vital dietary fiber, antioxidants and key cellular nutrients that are needed for asmoother running, more calorie efficient metabolism. And importantly, SUSTA™ nutrition supports the health of the bones, heart, and immune system by converting fiber into short chain fatty acids which further accelerates the absorption of important minerals such as zinc, calcium, and magnesium from food. The gut bacteria will ferment the fiber provided by SUSTA™ into short chain fatty acids, the fermentation process not only helps to create healthy gut flora, thus calling the fiber a “prebiotic,” but in the process, creates a slightly acidic environment of organic acids in the gut that help facilitate the absorption process of dietary minerals related to the nutritional dynamics of bones and teeth. As mentioned above, soluble fiber, as OFS in SUSTA™, has a modulation effect on the de novo synethesis of triglycerides and cholesterol which are important markers in heart disease. In addition, SUSTA™, contains Vitamin C along with the key B-vitamins noted in enhancing of homocysteine control-folic acid, B12.B6, Homocysteine is a risk factor in a growing number of diseases including heart disease and various forms of bone diseases Management views Splenda, Equal, Sweet’N Low and Truvia (the most prominent of the all natural brands based on the Stevia plant) as its main competitors. We will position SUSTA™ as a healthy, all natural, low calorie alternative to sugar and artificial sweeteners with our “Naturally Healthy, Naturally Sweet” campaign. While McNeil Nutritionals has established Splenda as the dominant brand in the space, our management believes that with our differentiation marketing plan, which includes celebrity marketing, public relations, a major cause marketing program, and a massive sampling program, we will be ideally positioned to a) start off by taking market share from other all-natural sweeteners that do not have the features and health benefits of SUSTA™, and b) after establishing SUSTA™, we will begin to take market share from Splenda and the other major artificial sweetener brands. Executing this plan on a nationwide basis will be contingent on the Company’s ability to continue to raise capital. -7- Healthy Dairy® Yogurt Smoothies Healthy Dairy® contains plant sterols, which may reduce the risk of heart disease and help lower cholesterol when combined with a low saturated fat and cholesterol diet. Webelieve that today’s food service industry is concerned with living longer and providing healthier lives. As a result, we believe the food service industry will gradually switch to Healthy Dairy® as consumer awareness of our products increases upon the launch of our advertising, celebrity marketing and public relations campaigns. Our product has high nutritional content, no fat and is low in calories. Claims from Competitor Regarding SUSTA We have received a letter from one of our competitors in which the competitor claimed that a sample of the SUSTA product contained a non-natural product and therefore was misbranded within the meaning of the Federal Food, Drug, and Cosmetic Act.In particular, the competitor claimed that it tested a sample of the SUSTA product and found that the sample contained sucralose.Sucralose is an artificial sweetener which is found in a wide variety of consumer food products and is approved by the Food and Drug Administration. The Company formulated SUSTA to be ”natural,” without any added synthetic ingredients.This formulation of SUSTA does not include sucralose.The Company requires all of its suppliers to certify that the ingredients that they provide to the Company are free of any non-natural ingredients, including sucralose and the Company has received written assurances from its suppliers that all of the ingredients that comprise SUSTA and SUSTABOWL are natural. The Company has attempted to investigate the claim made by the competitor.As part of this investigation, the Company requested a copy of the test results obtained by the competitor from its in-house laboratory.However, the competitor has refused to provide the data that supports the alleged test results. As such, the Company is unable to fully investigate the accuracy of the claim. The Company has also undertaken independent testing of samples of its products to determine whether any of them contain sucralose.Based on that preliminary testing, which have been shared with the competitor, SUSTA and SUSTABOWL are not mislabeled.The Company contacted its suppliers which have confirmed that there is no sucralose added to any part of the ingredients provided by the suppliers.One supplier is continuing to review its internal procedures to ascertain why any trace of sucralose may have been found in any specific samples.At the present time, the Company has been unable to conclude whether there is any trace of sucralose in any of the Company’s products which have previously been sold to customers as well as in the Company’s existing inventory.Further scientific testing under the supervision and direction of expert legal counsel is underway. If the Company determines that SUSTA products are mislabeled, the Company would take appropriate steps to remedy the matter, which may include a recall of some or all of such products at some level of distribution. If the Company were required to undertake a recall, the recall could have a material adverse effect on the Company’s financial condition and results of operations, including potential loss of reputation and future sales. INTELLECTUAL PROPERTY Patent Following years of research and development, SUSTA™ has been developed into a proprietary formulation that is patented in New Zealand and patent-pending in the United States and Canada.A patent for the formulation was granted in Australia but has subsequently lapsed. The Company intends to pay the fee to have the patent reinstated in the near future. The patent for SUSTA™ is held by NXT, LLC, a wholly owned subsidiary of NXT Nutritionals, Inc. -8- The SUSTA™ provides a carbohydrate modifying formulation or agent of synergistic ingredients, pertaining to the metabolism of mono and disaccharides.Metabolically, the formulation of the invention slows the absorption of sugars, modifies the release of insulin, and stabilizes blood sugar response.Additionally, the oral ingestion of the formulation of the SUSTA™ prevents or reduces the formation of dental caries by inhibiting the metabolic capability of dental plaque-forming bacteria to convert sugars into erosive, tooth-decaying acids. The formulations of SUSTA™ provide direct and indirect positive effects on sugar metabolism and blood sugar response.Thus, the formulations of the invention, when consumed in normal amounts, do not adversely contribute or aggravate such conditions as obesity, diabetes, or dietary-based, hormone related hyperactivity such as that often described in young children. A formulation of SUSTA™ may be in liquid or dry form.That is, it may be in the form of a powder that comprises or contains the formulation, or in the form of a liquid, either an aqueous liquid or a non-aqueous liquid.In one preferred aspect, the invention provides a finished, water-based beverage, into which the formulation of the invention is incorporated.Moreover, SUSTA™ provides a finished water-based beverage, which is acidified and which includes a formulation of the invention. SUSTA™ also includes a method of slowing absorption of sugars, for instance, from the intestine of a subject (including but not limited to a human individual), that comprises administering to the subject, or making available for ingestion by the mammal, a formulation of the invention.The formulation becomes effective when in an aqueous medium, which may be provided extrinsically, for instance by oral or intravenous administration or ingestion of an aqueous liquid containing the formulation, or intrinsically, for instance by ingestion of a solid formulation of the invention which is acted on by the body’s digestive secretions and conveyed to and through the body’s digestive system (an aqueous environment). We believe that the additional objects and advantages of SUSTA™ include the following:: The SUSTA™ provides a formulation having desirable properties built upon synergistic ingredients; maintaining low simple sugar levels; and slowing down the normally rapid absorption of simple sugars from the gut.This objective best optimizes energy levels by thwarting the potential destabilizing effects on blood sugar and inulin response, by preferably utilizing a polysaccharide matrix of complex carbohydrates and soluble gum fibers. SUSTA™ provides numerous advantages not found in other agents including, but not limited to, limiting the effects of excessive use of ingredients, such as sugar, that may promote greater oxidative stress and actually reduce energy.Ingredients are preferably chosen from among those that neutralize and inhibit free radical production and oxidative stress and, therefore, help to protect the cellular energy generating mechanisms.Moreover, presently preferred ingredients are those that assist in the cellular utilization and burning of fuels for energy.The composition of SUSTA™ also provides multiple tiered uses of various timed caloric energy fuels plus the sweetness system disclosed herein for longer, sustained energy. Trademark NXT Nutritionals also owns several registered trademarks, including Healthy Dairy®, which applies to its all-natural line of dairy products including our Healthy Dairy® non-fat yogurt smoothies, and SUSTA: Turns Calories into Healthy Energy®. The Healthy Dairy® trademark is held by Healthy Dairy, LLC, a wholly owned subsidiary of NXT Nutritionals. The SUSTA: Turns Calories into Healthy Energy® trademark is held by NXT, LLC, a wholly owned subsidiary of NXT Nutritionals. -9- ITEM 1A. RISK FACTORS In addition to the other information set forth in this report, you should carefully consider the following discussion of “risk factors” which identifies the most significant factors that may adversely affect our business, operations, financial position or future financial performance. The risks described below are not the only risks facing our Company. Additional risks not currently known to us or that we currently deem to be immaterial also may materially adversely affect our business, financial condition or results of operations in future periods. Risks Relating to Our Business OUR LIMITED OPERATING HISTORY MAY NOT SERVE AS AN ADEQUATE BASIS TO JUDGE OUR FUTURE PROSPECTS AND RESULTS OF OPERATIONS. We have a relatively limited operating history. Although we were incorporated on April 25, 2006, we did not begin operation in our current business until we entered into a Share Exchange Agreement with NXT Nutritionals and its shareholders on February 12, 2009. Such limited operating history and the unpredictability of the sweetener, and food and beverage industry makes it difficult for investors to evaluate our businesses and future operating results. An investor in our securities must consider the risks, uncertainties, and difficulties frequently encountered by companies in new and rapidly evolving markets. The risks and difficulties we face include challenges in accurate financial planning as a result of limited historical data and the uncertainties resulting from having had a relatively limited time period in which to implement and evaluate our business strategies as compared to older companies with longer operating histories. OUR INDEPENDENT AUDITOR HAS RAISED DOUBT ABOUT OUR ABILITY TO CONTINUE AS A GOING CONCERN. As reflected in our audited financial statement for the year ended December 31, 2010, we generated a net loss of $(17,402,736) during the year ended December 31, 2010, and as of that date, our current liabilities exceeded our current assets resulting in a working capital deficit of $(11,076,205). In addition, we also had a stockholder’s deficit of $(12,547,616) at December 31, 2010. As a result, our independent auditor expressed substantial doubt as to our ability to continue as a going concern. WE MAY NEED ADDITIONAL FINANCING TO EXECUTE OUR BUSINESS PLAN. IF WE DO NOT OBTAIN ADDITIONAL FINANCING IT COULD HAVE A MATERIAL ADVERSE EFFECT ON OUR BUSINESS. Our cash from operations is not adequate to support our expansion and product development programs at this time. We will need substantial additional funds to: · effectuate our business plan and expand our product line; · file, prosecute, defend and enforce our intellectual property rights; and · produce and market our products. There are no assurances that future funding will be available on favorable terms or at all. If additional funding of up to $5,000,000 is not obtained, we will need to reduce, defer or cancel development programs, planned initiatives, or overhead expenditures to the extent necessary. The failure to fund our capital requirements could have a material adverse effect on our business, financial condition and results of operations. Moreover, the sale of additional equity securities to raise financing could result in additional dilution to our stockholders and the incurrence of indebtedness would result in increased debt service obligations that could result in operating and financing covenantsthatwould restrict our operations. -10- NEWLY DEVELOPED PRODUCTS MAY NOT BE COMPATIBLE WITH MARKET NEEDS RESULTING IN AN ADVERSE EFFECT ON OUR SALES AND EARNINGS. Our business is particularly subject to changing consumer trends and preferences.Our continued success depends in part on our ability to anticipate and respond to these changes, and we may not respond in a timely or commercially appropriate manner to such changes.If we fail to invest in extensive market research on consumer health needs in each market we target, we may face limited market acceptance of our products, which could have a material adverse effect on our sales and earnings. WE HAVE SHIFTED OUR MARKETING AND SALES FOCUS OF HEALTHY DAIRY®, OUR SUSTA™ ENHANCED NON-FAT REDUCED CALORIE YOGURT SMOOTHIES AND YOGURT CUPS, FROM SALE IN GROCERY CHAINS TO THE FOOD SERVICE CATEGORY. We have shifted our focus from sales of Healthy Dairy® products from grocery chains to the food service category. However, to date we have only begun to sell Healthy Dairy® to the U.S. Naval Academy and the U.S. Air Force Academy and sales are low as we develop this distribution channel.We had previously generated all of our revenues of Healthy Dairy® from the sales to grocery chains. Although our management believes that this change in our business model will make us profitable in the future, there is no guarantee that we will be able to implement this change successfully. If we fail to succeed with this new business model it would have a material adverse effect on our sales and earnings WE MAY ENCOUNTER SUBSTANTIAL COMPETITION IN OUR BUSINESS AND FAILURE TO COMPETE EFFECTIVELY MAY ADVERSELY AFFECT OUR ABILITY TO GENERATE REVENUE. We believe that existing and new competitors will continue to improve their products and to introduce new products with competitive price and performance characteristics. We expect that we will be required to continue to invest in product development and productivity improvements to compete effectively in our markets. Our competitors could develop more efficient products or undertake more aggressive and costly marketing campaigns than ours, which may adversely affect our marketing strategies and could have a material adverse effect on our business, results of operations and financial condition. Important factors affecting our ability to compete successfully include: · the taste and flavor of products; · trade and consumer promotions; · rapid and effective development of new, unique cutting edge products; · attractive and different packaging; · branded product advertising; and · pricing and promotion. In periods of reduced demand for our products, we can either choose to maintain market share by reducing our selling prices to meet competition or maintain selling prices, which would likely sacrifice market share. Sales and overall profitability would be reduced in either case. In addition, we cannot assure that additional competitors will not enter our existing markets, or that we will be able to compete successfully against existing or new competition. WE RELY ON THE SERVICES OF CERTAIN KEY PERSONNEL. IF WE FAIL TO KEEP THEM EMPLOYED IT MAY HAVE A MATERIAL ADVERSE EFFECT ON FULFILLING OUR BUSINESS PLAN. Our business relies on the efforts and talents of our President and Chief Executive Officer, Francis McCarthy. The loss of Mr. McCarthy’s service could adversely affect the operations of our business. Although we have entered into a two year employment agreement with Mr. McCarthy and Mr. McCarthy has not indicated any intention of leaving us, the loss of his service for any reason could have a very negative impact on our ability to fulfill on our business plan. -11- WE MAY NOT BE ABLE TO HIRE AND RETAIN QUALIFIED PERSONNEL TO SUPPORT OUR GROWTH AND IF WE ARE UNABLE TO RETAIN OR HIRE SUCH PERSONNEL IN THE FUTURE, OUR ABILITY TO IMPROVE OUR PRODUCTS AND IMPLEMENT OUR BUSINESS OBJECTIVES COULD BE ADVERSELY AFFECTED. If one or more of our senior executives or other key personnel are unable or unwilling to continue in their present positions, we may not be able to replace them easily or at all, and our business may be disrupted and our financial condition and results of operations may be materially and adversely affected. Competition for senior management and senior technology personnel is intense, the pool of qualified candidates is very limited, and we may not be able to retain the services of our senior executives or senior technology personnel, or attract and retain high-quality senior executives or senior technology personnel in the future. Such failure could materially and adversely affect our future growth and financial condition. OUR MANAGEMENT CONCLUDES THAT OUR DISCLOSURE CONTROLS AND PROCEDURES WERE NOT EFFECTIVE, WHICH MAY PREVENT US FROM FILING REPORTS REQUIRED BY APPLICABLE LAWS AND REGULATIONS WITHIN THE TIME FRAME REQUIRED BY THE APPLICABLE RULES OF THE SECURITIES AND EXCHANGE COMMISSION. Our management concludes that our disclosure controls and procedures are not effective to ensure that information required to be disclosed by us in the responses we file or submit under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the SEC’s rules due to that the fact that we have not completed the process of formally documenting internal controls. Effective internal controls are necessary for us to provide reliable financial reports and effectively prevent fraud. If we cannot provide reliable financial reports timely or prevent fraud, our business reputation and operating results could be harmed. Failure to achieve and maintain an effective internal control environment could alsocause investors to lose confidence in our reported financial information, which could have a material adverse effect on the price of our common stock, PRODUCT LIABILITY CLAIMS AGAINST US COULD RESULT IN ADVERSE PUBLICITY AND POTENTIALLY SIGNIFICANT MONETARY DAMAGES. As with other food producers, we are exposed to risks associated with product liability claims if the consumption of our products results in injury or illness. We cannot predict what impact such product liability claims or resulting negative publicity would have on our business or on our brand image. The successful assertion of product liability claims against us could result in potentially significant monetary damages, diversion of management resources and require us to make significant payments and incur substantial legal expenses, although we do carry product liability insurance for potential product liability claims. Even if a product liability claim is not successfully pursued to judgment by a claimant, we may still incur substantial legal expenses defending against such a claim. Finally, serious product quality concerns could result in governmental action against us, which, among other things, could result in the suspension of production or distribution of our products, loss of certain licenses, or other governmental penalties. MARKETING CLAIMS AGAINST US COULD RESULT IN ADVERSE PUBLICITY. We are exposed to risks associated with marketing claims from our competitors. In this connection, we have received a letter from a competitor claiming that a sample of our SUSTA product contains a non-natural ingredient. This claim is more fully described in Item 1-Business- Claims from Competitor. We are currently investigating this claim and intend to take appropriate remedial action if this claim has any validity.We cannot predict what impact such claim or resulting negative publicity would have on our business or on our brand image. If the claim were accurate, we may need to recallsome or all of our product at some level of distribution. If the Company were required to undertake a recall, the recall could have a material adverse effect on the Company's financial condition and results of operations, including potential loss of reputation and future sales. -12- WE COMPETE IN AN INDUSTRY THAT IS BRAND-CONSCIOUS, AND UNLESS WE ARE ABLE TO ESTABLISH AND MAINTAIN BRAND NAME RECOGNITION OUR SALES MAY BE NEGATIVELY IMPACTED. Our business is substantially dependent upon awareness and market acceptance of our products and brand by our targeted consumers. In addition, our business depends on acceptance by our independent distributors and consumers of our brand. Although we believe that we have made progress towards establishing market recognition for our brand in the industry, it is too early in the product life cycle of the brand to determine whether our products and brand will achieve and maintain satisfactory levels of acceptance by independent distributors, grocery stores, retailers and consumers. WE RELY PRIMARILY ON THIRD-PARTY DISTRIBUTORS AND INDEPENDENT RETAILERS, AND THIS COULD NEGATIVELY AFFECT OUR ABILITY TO EFFICIENTLY AND PROFITABLY DISTRIBUTE AND MARKET OUR PRODUCTS, MAINTAIN OUR EXISTING MARKETS AND EXPAND OUR BUSINESS INTO OTHER GEOGRAPHIC MARKETS. Except for the sales through the internet, we do not sell our products directly to our end customers. We primarily rely on third-party distributors and retailers for the sale and distribution of our products. To the extent that our distributors are distracted from selling our products or do not expend sufficient efforts in managing and selling our products, our sales will be adversely affected. Our ability to maintain our distribution network and attract additional distributors will depend on a number of factors, many of which are outside our control. Some of these factors include: (i) the level of demand for our brand and products in a particular distribution area; (ii) our ability to price our products at levels competitive with those offered by competing products and (iii) our ability to deliver products in the quantity and at the time ordered by distributors. There can be no assurance that we will be able to meet all or any of these factors in any of our current or prospective geographic areas of distribution. Furthermore, shortage of adequate working capital may make it impossible for us to do so. Our inability to achieve any of these factors in a geographic distribution area will have a material adverse effect on our relationships with our distributors in that particular geographic area, thus limiting our ability to maintain and expand our market, which will likely adversely affect our revenues and financial results. OUR FUTURE SUCCESS RELIES UPON SUSTA™, ALL-NATURAL, PATENT-PENDING, HEALTHY SWEETENER. THERE IS NO ASSURANCE THAT THESE PATENTS WILL BE GRANTED. EVEN IF THEY ARE GRANTED, THERE IS NO ASSURANCE THAT WE WILL HAVE THE RESOURCES TO ENFORCE THE PATENTS THROUGH LITIGATION OR OTHERWISE. THE LOSS OF EXCLUSIVE RIGHT TO SUSTA™ COULD HAVE A MATERIAL ADVERSE EFFECT ON OUR BUSINESS, FINANCIAL CONDITION AND RESULTS OF OPERATIONS. We believe that our business does not infringe upon the valid proprietary rights of others, but there can be no assurance that third parties will not assert infringement claims against us. If infringement claims are brought against us, there can be no assurancethat we will have the financial resources to defend against such claims or prevent an adverse judgment against us. In the event of an unfavorable ruling on any such claim, there can be no assurance that a license or similar agreement to utilize the intellectual property rights in question relied upon by us in the conduct of our business will be available to us on reasonable terms, if at all. In the event of an unfavorable ruling on any such claim, there can be no assurance that a license or similar agreement to utilize the intellectual property rights in question relied upon by us in the conduct of our business will be available to us on reasonable terms, if at all. SUSTA™ is patent-pending in the United States and Canada. There can be no assurance any of these pending patents will be granted or, even if they are, that we will have the resources to enforce these patents through litigation or otherwise. In addition, patents granted by the United States Patent Office do not guarantee that competitors in overseas locations will not imitate our products, or patent similar products in other nations. The failure to obtain the patent to SUSTA™ may have a material adverse effect on our business operations. -13- WE MAY NEED ADDITIONAL CAPITAL TO FUND OUR FUTURE OPERATIONS AND, IF IT IS NOT AVAILABLE WHEN WE NEED IT, WE MAY NEED TO REDUCE OUR PLANNED DEVELOPMENT AND MARKETING EFFORTS, WHICH MAY REDUCE OUR SALES REVENUES. We believe that our existing working capital and cash available from operations will enable us to meet our working capital requirements for at least the next 7 months. The development and marketing of new products and the expansion of distribution channels and associated support personnel requires a significant commitment of resources. In addition, if the markets for our products develop more slowly than anticipated, or if we fail to establish significant market share and achieve sufficient net revenues, we may continue to consume significant amounts of capital. As a result, we could be required to raise additional capital of up to $5,000,000. We cannot assure that additional capital, if required, will be available on acceptable terms, or at all. If we are unable to obtain sufficient amounts of additional capital, we may be required to reduce the scope of our planned product development and marketing efforts, which could harm our business, financial condition and operating results WE MAY NEVER PAY ANY DIVIDENDS TO SHAREHOLDERS. We have never declared or paid any cash dividends or distributions on our capital stock. We currently intend to retain our future earnings, if any, to support operations and to finance expansion and therefore we do not anticipate paying any cash dividends on our Common Stock in the foreseeable future. The declaration, payment and amount of any future dividends will be made at the discretion of the board of directors, and will depend upon, among other things, the results of our operations, cash flows and financial condition, operating and capital requirements, and other factors as the board of directors considers relevant. There is no assurance that future dividends will be paid, and, if dividends are paid, there is no assurance with respect to the amount of any such dividend. Risks Related to Our Common Stock OUR COMMON STOCK IS QUOTED ON THE OTC BULLETIN BOARD WHICH MAY HAVE AN UNFAVORABLE IMPACT ON OUR STOCK PRICE AND LIQUIDITY. Our Common Stock is quoted on the OTC Bulletin Board. The OTC Bulletin Board is a significantly more limited market than the New York Stock Exchange or Nasdaq system. The quotation of our shares on the OTC Bulletin Board may result in a less liquid market available for existing and potential stockholders to trade shares of our Common Stock, could depress the trading price of our Common Stock and could have a long-term adverse impact on our ability to raise capital in the future. THERE IS LIMITED LIQUIDITY ON THE OTCBB. When fewer shares of a security are being traded on the OTCBB, volatility of prices may increase and price movement may outpace the ability to deliver accurate quote information. Due to lower trading volumes in shares of our Common Stock, there may be a lower likelihood of one's orders for shares of our Common Stock being executed, and current prices may differ significantly from the price one was quoted at the time of one's order entry. -14- OUR COMMON STOCK IS THINLY TRADED, SO CURRENT SHAREHOLDERS MAY BE UNABLE TO SELL THEIR SHARES AT OR NEAR ASKING PRICES OR AT ALL. Currently our Common Stock is quoted in the OTC Bulletin Board market and the trading volume we will develop may be limited by the fact that many major institutional investment funds, including mutual funds, as well as individual investors follow a policy of not investing in Bulletin Board stocks and certain major brokerage firms restrict their brokers from recommending Bulletin Board stocks because they are considered speculative, volatile and thinly traded. The OTC Bulletin Board market is an inter-dealer market much less regulated than the major exchanges and our Common Stock is subject to abuses, volatility and shorting. Thus there is currently no broadly followed and established trading market for our Common Stock. An established trading market may never develop or be maintained. Active trading markets generally result in lower price volatility and more efficient execution of buy and sell orders. Absence of an active trading market reduces the liquidity of the shares traded there. The trading volume of our Common Stock has been and may continue to be limited and sporadic. As a result of such trading activity, the quoted price for our Common Stock on the OTC Bulletin Board may not necessarily be a reliable indicator of its fair market value. Further, if we cease to be quoted, holders would find it more difficult to dispose of, or to obtain accurate quotations as to the market value of our Common Stock and as a result, the market value of our Common Stock likely would decline. OUR COMMON STOCK IS SUBJECT TO PRICE VOLATILITY UNRELATED TO OUR OPERATIONS. The market price of our common stock could fluctuate substantially due to a variety of factors, including market perception of our ability to achieve our planned growth, quarterly operating results of other companies in the same industry, trading volume in our common stock, changes in general conditions in the economy and the financial markets or other developments affecting our competitors or us. In addition, the stock market is subject to extreme price and volume fluctuations. This volatility has had a significant effect on the market price of securities issued by many companies for reasons unrelated to their operating performance and could have the same effect on our Common Stock. IF WE FAIL TO REMAIN CURRENT ON OUR REPORTING REQUIREMENTS, WE COULD BE REMOVED FROM THE OTC BULLETIN BOARD, WHICH WOULD LIMIT THE ABILITY OF BROKER-DEALERS TO SELL OUR SECURITIES AND THE ABILITY OF SHAREHOLDERS TO SELL THEIR SECURITIES IN THE SECONDARY MARKET. Companies trading on the OTC Bulletin Board, such as NXT Nutritionals, must be reporting issuers under Section 12 of the Exchange Act, and must be current in their reports under Section 13 of the Exchange Act, in order to maintain price quotation privileges on the OTC Bulletin Board. If we fail to remain current on our reporting requirements, we could be removed from the OTC Bulletin Board. As a result, the market liquidity for our securities could be adversely affected by limiting the ability of broker-dealers to sell our securities and the ability of shareholders to sell their securities in the secondary market. CURRENT SHAREHOLDERS MAY BE SUBJECT TO DILUTION CAUSED BY CONVERSION OF OUR OUTSTANDING CONVERTIBLE DEBENTURE AND/OR EXERCISE OF OUR OUTSTANDING SERIES A, SERIES B ANDSERIES C WARRANTS. In connection with a private offering closed on August 27, 2009, we issued a number of 3-year convertible debentures, representing an aggregate principal amount of $3,173,000, which are convertible into shares of our Common Stock at $0.40 per share at any time during the term of the convertible debentures, a number of Series A Warrants to purchase 100% of the underlying shares of Common Stock of the convertible debenture at an exercise price of $0.40 per share and a number of Series B Warrants to purchase 100% of the underlying shares of Common Stock of the convertible debenture at an exercise price of $0.60 per share. Upon conversion or exercise of the convertible debenture or the Series A and Series B Warrants, in whole or in part, current shareholders will be subject to significant dilution. In connection with a private offering closed on February 26,2010, we issued a number of 15 month convertible debentures, representing an aggregate principal amount of $5,667,743 with a face amount of $6,517,943, and subsequently modified to $8,438,684, which are convertible into shares of our Common Stock at a modified rate of$0.40 per share at any time during the term of the convertible debentures, a number of Series C Warrants to purchase 100% of the underlying shares of Common Stock of the convertible debenture at a modified exercise price of $0.40 per share.Upon conversion or exercise of the convertible debenture or the Series C Warrants, in whole or in part, current shareholders will be subject to significant dilution. -15- OUR COMMON STOCK IS CLASSIFIED AS A “PENNY STOCK” AS THAT TERM IS GENERALLY DEFINED IN THE SECURITIES EXCHANGE ACT OF 1$5.00. OUR COMMON STOCK WILL BE SUBJECT TO RULES THAT IMPOSE SALES PRACTICE AND DISCLOSURE REQUIREMENTS ON BROKER-DEALERS WHO ENGAGE IN CERTAIN TRANSACTIONS INVOLVING A PENNY STOCK. The SEC has adopted regulations which generally define so-called "penny stocks" to be an equity security that has a market price less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exemptions. As a "penny stock," our Common Stock may become subject to Rule 15g-9 under the Exchange Act of 1934, or the "Penny Stock Rule." This rule imposes additional sales practice requirements on broker-dealers that sell such securities to persons other than established customers and "accredited investors" (generally, individuals with a net worth in excess of $1,000,000 or annual incomes exceeding $200,000, or $300,000 together with their spouses). For any transaction involving a penny stock, unless exempt, the penny stock rules require that a broker or dealer approve a person's account for transactions in penny stocks and the broker or dealer receive from the investor a written agreement to the transaction setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must obtain financial information and investment experience and objectives of the person and make a reasonable determination that the transactions in penny stocks are suitable for that person and that that person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prepared by the SEC relating to the penny stock market, which, in highlight form, sets forth: The basis on which the broker or dealer made the suitability determination, and that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases offraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Because of these regulations, broker-dealers may not wish to engage in the above-referenced necessary paperwork and disclosures and/or may encounter difficulties in their attempt to sell shares of our Common Stock, which may affect the ability of selling shareholders or other holders to sell theirshares in any secondary market and have the effect of reducing the level of trading activity in any secondary market. These additional sales practice and disclosure requirements could impede the sale of our Common Stock. In addition, the liquidity for our Common Stock may decrease, with a corresponding decrease in the price of our Common Stock. Our Common Stock, in all probability, will be subject to such penny stock rules for the foreseeable future and our shareholders will, in all likelihood, find it difficult to sell their common stock. There can be no assurance that our Common Stock will qualify for exemption from the Penny Stock Rule. In any event, even if our Common Stock were exempt from the Penny Stock Rule, we would remain subject to Section 15(b)(6) of the Exchange Act, which gives the SEC the authority to restrict any person from participating in a distribution of a penny stock if the SEC determines that such a restriction would be in the public interest. ITEM 1B.UNRESOLVED STAFF COMMENTS We have received no written comments regarding our periodic or current reports from the staff of the SEC that were issued 180 days or more preceding the end of our fiscal year 2010 that remain unresolved. -16- ITEM 2. PROPERTIES Our principal executive offices are located at 933 E. Columbus Avenue, Suite C, Springfield, MA 01105.Currently we do not own any real property. Our office rental expense on a monthly basis is $450. Healthy Dairy, LLC, and NXT, LLC operate from our principal executive office. ITEM 3. LEGAL PROCEEDINGS On November 5, 2004, our subsidiary NXT Nutritionals, filed an application to register the SUSTA trademark on the United States Patent and Trademark Office (“USPTO”) Principal Register, which the USPTO approved and published for opposition. On November 23, 2009, ConAgra Foods Food Ingredients Company, Inc. filed an opposition proceeding before the USPTO’s Trademark Trial and Appeal Board seeking to prevent such registration.In the opposition proceeding, ConAgra claims that the SUSTA mark is almost identical in sight, sound, and commercial impression to ConAgra’s SUSTAGRAIN trademark, such that a likelihood of confusion exists between these two marks.On October 28, 2010, we responded to ConAgra’s Notice of Opposition.The parties are currently engaged in discovery.Trial before the Trademark Trial and Appeal Board is set to begin on September 29, 2011. We are not currently aware of any other material pending legal proceedings against us. ITEM 4.[REMOVED AND RESERVED] -17- PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED SHAREHOLDER MATTERS Our shares of common stock are trading on the Over the Counter Bulletin Board (“OTC Bulletin Board”) under the trading symbol “NXTH.OB.” The OTC Bulletin Board is a significantly more limited market than the New York Stock Exchange or Nasdaq system. The quotation of our shares on the OTC Bulletin Board may result in a less liquid market available for existing and potential stockholders to trade shares of our common stock, could depress the trading price of our common stock and could have a long-term adverse impact on our ability to raise capital in the future. The following table sets forth, for the periods indicated, the high and low bid prices for our common stock on the OTC Bulletin Board as reported by various OTCBB market makers. The quotations do not reflect adjustments for retail mark-ups, mark-downs, or commissions and may not necessarily reflect actual transactions. Quarter Ended HighBid($) LowBid($) FourthQuarter ended December 31, 2010 ThirdQuarter endedSeptember 30, 2010 SecondQuarter endedJune 30, 2010 First Quarter ended March 31,2010 FourthQuarter ended December 31, 2009 ThirdQuarter endedSeptember 30, 2009 SecondQuarter ended June 30, 2009 March 11, 2009to March 31, 2009 Holders As of March 31, 2011, there were approximately 68 holders of record of our common stock. This does not reflect the number of persons or entities who held stock in nominee or "street" name through various brokerage firms. Dividends To date, we have never declared or paid any cash dividends on our capital stock. We currently intend to retain any future earnings for funding growth and therefore, do not expect to pay any dividends in the foreseeable future. Payment of future dividends, if any, will be at the discretion of our Board of Directors after taking into account various factors, including our financial condition, operating results, current and anticipated cash needs and plans for expansion. Transfer Agent and Registrar Our independent stock transfer agent is Corporate Stock Transfer, Inc. at 3200 Cherry Creek South Drive, Suite 430, Denver, Colorado 80209. -18- ITEM 6. SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS. The following discussion is provided as a supplement to – and should be read in conjunction with - the Consolidated Financial Statements and Notes thereto appearing elsewhere in this Form 10-K. The following discussion contains “forward-looking statements” as described in the introduction to this Form 10-K. BUSINESS Operating through NXT Nutritionals, we are engaged in developing and marketing of a proprietary, patent-pending, all–natural, healthy sweetener sold under the brand name SUSTA™ and other food and beverage products. SUSTA™ is being sold as a stand-alone product and it is the common ingredient for all of our products.We also market and sell Healthy Dairy® which is enhanced by the revolutionary taste and nutritious ingredients contained in SUSTA™. Our mission is to provide consumers with unique, healthy, delicious products that promote a healthier lifestyle and combat obesity and diabetes. We have previously been focused on expanding the distribution of SUSTA™ to the retail marketplace nationwide and, expanding the Healthy Diary® product line from the east coast to nationwide reach, and eventually expanding the Healthy Dairy® to include product lines such as cup yogurt and ice cream.Currently we have changed our business focus of Healthy Dairy away from selling to the grocery chains and to focus on the food service category. We have undertaken an aggressive marketing campaign and trial program.Additionally, more traditional levers in the retail sales channel like advertising, trade incentives, price promotions, couponing, and demonstrations are being employed. We are targeting consumer food and beverage companies to incorporate SUSTA™ into theirproducts to provide a healthy alternative to sugar, artificial sweeteners and other natural sweeteners that do not provide the nutritional and health benefits of SUSTA™.We also plan to continue to utilize our three high profile celebrity spokespersons, including Eddie George, Blair Underwood and Dara Torres, to help drive awareness of SUSTA™ by appearing in commercials, making public appearances, heading our cause marketing campaign and appearing on popular television shows. We have funded our operations to date on private placement offerings of our securities.On August 27, 2009, we completed a private offering of an aggregate subscription amount of $3,173,000 through the issuance of investment units to certain accredited investors.Each investment unit had a purchase price of $50,000 and consisted of (i) a three year Debentures in the amount of $65,000 convertible into shares of our common stock at a conversion price of $0.40 per share, (ii) five year Series A Warrants to purchase 100% of the common stock underlying the Debenture at an exercise price of $0.40 per share, and (iii) five year Series B Warrants to purchase 100% of the common stock underlying the Debenture at an exercise price of $0.60 per share. On February 26, 2010, we closed on a private placement offering by raising total gross proceeds of $5,667,743, through the sale of (i) 0% Original Issue Discount Senior Secured Convertible Notes convertible into shares of our common stock at a conversion price of $1.00 per share, and (ii) a number of five-year Warrants exercisable into a number of shares of common stock equal to 100% of the number of common shares underlying the Notes at an exercise price of $1.25 per share to certain accredited investors. The principal amount of each Note is 115% of the subscription proceeds received. On September 1, 2010, we entered into a modification and amendment agreement (the “Modification Agreement”) with purchasers holding approximately 87% of the aggregate number of (1) the Notes, (2) the Warrants, and (3) the shares of common stock underlying the Notes and the Warrants, pursuant to which the commencement of monthly redemption date of the Notes is extended to December 1, 2010 and the holders of the Notes and the Warrants, we may now pay the monthly redemption of the Notes in common stock even if the monthly redemption price described in the Notes is less than $0.40. In addition, pursuant to the Modification Agreement, the conversion price of the Notes and the exercise price of the Warrants are both reduced to $0.40 per share. -19- On December 6, 2010 we entered into a second modification and amendment agreement (the “Second Modification Agreement”) with the Purchasers (the “Purchasers”) holding approximately 91% of the aggregate number of (1) theNotes, (2) Series C warrants and (3) the shares of common stock underlying the Notes and the Series C Warrants. Pursuant to the Amendment, the commencement of monthly redemption date of the Notes is extended to September 1, 2011, the maturity date of the Notes is extended to December 31, 2011 and the original issue discount is amended such that the principal amount equals each investor’s subscription amount multiplied by 1.60.In addition the conversion price can be adjusted on the following events: (i) First Quarter 2011 Form 10-Q.If the Company’s filing of its March 31, 2011 Form 10-Q with the Securities and Exchange Commission does not disclose revenue of at least $5 million for the first three months of 2011, then the Conversion Price of the Notes will decrease by $.03 on the fifth (5th) trading day after the Company files its March 31, 2011 Form 10-Q. Notwithstanding the foregoing, if, during the five (5) trading days following the filing of the March 31, 2011 Form 10-Q, the average closing bid price is $.60 or better, the aggregate trading volume of Company common stock is at least 1.5 million shares and all of the shares underlying the Notes may be sold pursuant to an effective registration statement or Rule 144 (and the Company is then in compliance with the current public information required under Rule 144), then no adjustment to the Conversion Price will be made hereunder. (ii) Second Quarter 2011 Form 10-Q.If the Company’s filing of its June 30, 2011 Form 10-Q with the Securities and Exchange Commission does not disclose revenue of at least $8 million for the first six months of 2011, then the Conversion Price of the Notes will be adjusted to equal the lesser of (i) the then effective Conversion Price and (ii) ninety (90%) percent of the average closing bid price during the five (5) trading Days following the filing of the June 30, 2011 Form 10-Q, such adjustment, if any, to occur on the fifth (5th) trading day following the Company’s filing of its June 30, 2011 Form 10-Q. Notwithstanding the foregoing, if, during the five (5) trading Days following the filing of the June 30, 2011 Form 10-Q, the average closing bid price is $.60 or better, the aggregate trading volume of Company common stock is at least 1.5 million shares and all of the shares underlying the Notes may be sold pursuant to an effective registration statement or Rule 144 (and the Company is then in compliance with the current public information required under Rule 144), then no adjustment to the Conversion Price will be made hereunder. The Company continues to explore potential expansion opportunities in the industry in order to boost sales, while leveraging distribution systems to consolidate lower costs. RESULTS OF OPERATIONS The following table sets forth the summary income statement for the years ended December 31, 2010 and 2009: Year ended December31, December31, Sales- Net of slotting fees anddiscounts $ $ Gross Profit (Loss) $ ) $ General and Administrative Expenses $ ) $ ) Other Expenses - net $ ) $ ) NetLoss $ ) $ ) Loss per Share - Basic and Diluted $ ) $ ) -20- For the yearsended December 31, 2010 and 2009, the Company reported a net loss of $(17,402,736), or $(0.38) per share and net loss of $(23,952,894) or $(0.68) per share, respectively. The change in net loss between the year ended December 31, 2010 and 2009 was primarily attributable to following significant events: ● The Company has shifted its Healthy Dairy sales focus from sales to grocery chains to the food service category.We have only recorded a limited number of Healthy Dairy sales since this shift in focus.The Company also launched the natural sweetener product (SUSTA) on April 30, 2009.The Company had experienced limited sales on the SUSTA product during 2009, but approximately 80% of 2010 sales were derived from the natural sweetener product. Net sales decreased by approximately $718,212 for year ended December 31, 2010 as compared to December 31, 2009.The corresponding cost of sales decreased in line with the decrease in sales. ● Advertising expense decreased by $2,402,175. ● Stock based compensation decreased by$3,660,106. ● The Company incurred a loss on extinguishment of debt in the amount of $9,845,860 during the year ended December 31, 2010.This loss was associated with the First and Second Modification and Amendment Agreement by and between the Company and the investors in the 2010 Original Issue Discount Senior Convertible Note issuance. ● In addition to the loss on extinguishment, the Company also fully amortized the discounts associated with the 2010 Original Issue Discount Senior Convertible Note issuance.This amortization resulted in expenses of $6,517,904 being fully amortized to interest expense during the year ended December 31, 2010. ● The Company fully amortized to interest expense the debt issue cost in the amount of $726,988 during the year ended December 31, 2010. ● The Company incurred a loss on extinguishment of debt in the amount of $15,603,551 during the year ended December 31, 2009.This loss was recognized when the 2009 bridge investors converted into the new offering which was closed on August 27, 2009. ● Other income and expenses – netand was also effected by the recording of the derivative expense of $(8,590,802) and the change in fair market value of the derivative liability in the amount of $13,763,391in relation to the accounting associated with embedded derivatives in the 2010 secured convertible note offering.The change in fair value was primarily attributable to the significant decrease in the Company’s per share value as quoted on the Over-the Counter Bulletin Board. Sales:Despite our focus on expanding distribution of SUSTA and Healthy Dairy products nationwide, sales decreased by approximately 79.0% to $187,516 during the year ended December 31, 2010, from $905,728 during the corresponding December 31, 2009.The Company has shifted its Healthy Dairy sales focus from sales to grocery chains to the food service category.We are yet to record significant sales from this change in focus.The Company also launched the natural sweetener product (SUSTA) on April 30, 2009.The Company had experienced limited sales on the SUSTA product during 2009, but approximately 80% of 2010 sales were derived from the natural sweetener product.Net revenues decreased by $718,212 for the year ended December 31, 2010 as compared to the year ended December 31, 2009.The corresponding cost of sales decreased in line with the decrease in revenue.The Company is challenged with current pricing of our cost of sales and we are actively trying to lower both our manufacturing costs and our ultimate sales price to the consumer. Gross Loss: Gross loss decreased by approximately of $182,000 during the year ended December 31, 2010 as compared to the year ended December 31, 2009.This decrease is primarily attributable to offering significant discounts and favorable terms with our distributors and customers in an effort to maintain and increase brand awareness, as well as in increase in slotting fees.The Company also realized an increase in the cost of raw materials during the year ended December 31, 2010 as compared to December 31, 2009. General and Administrative Expense: General and administrative expenses decreased by 48% during the year ended December 31, 2010, as compared to the year ended December 31, 2009.During the year ended December 31, 2009, the Company completed a reverse recapitalization with a public shell company.The Company incurred significant fees to complete this transaction.During the year ended December 31, 2010, an increase in professional fees related to investor relations and directors’ fees was offset by a significant decrease in accounting, consulting and legal fees which were significantly higher in the comparative year of 2009 based on the above noted reverse merger. The Company also issued approximately $4.5M in stock based compensation during the year ended December 31, 2009 as compared to $1.1M during the comparable year ended December31, 2010. During 2010, Advertising expense decrease in approximately $2.4M. -21- Other Expenses - net: Other income and expenses – net decreased by approximately $3,417,295 to $(13,565,377) for the year ended December 31, 2010 as compared to $(16,982,672) during the corresponding year ended December 31, 2009. ● The Company incurred a loss on extinguishment of debt in the amount of $9,845,860 during the year ended December 31, 2010.This loss was associated with the Modification and Amendment Agreement by and between the Company and the investors in the 2010 Original Issue Discount Senior Convertible Note issuance. ● In addition to the loss on extinguishment, the Company also fully amortized the discounts associated with the 2010 Original Issue Discount Senior Convertible Note issuance.This amortization resulted in expenses of $6,517,904 being fully amortized to interest expense during the year ended December 31, 2010. ● During the year ended December 31, 2009 the Company recorded a loss on extinguishment of debt of $15,603,551 when bridge investorsmandatorilyconverted into a new offering which was closed on August 27, 2009. ● The Company fully amortized to interest expense the debt issue cost in the amount of $726,988 during the year ended December 31, 2010. ● Other income and expenses – netand was also effected by the recording of the derivative expense of $(8,590,802) and the change in fair market value of the derivative liability in the amount of $13,763,391in relation to the accounting associated with embedded derivatives in the 2010 secured convertible note offering.The change in fair value was primarily attributable to the significant decrease in the Company’s per share value as quoted on the Over-the Counter Bulletin Board. Going Concern: As shown in the accompanying consolidatedfinancial statements, the Company incurred a net loss of $(17,402,736) during the year ended December 31, 2010, and as of that date, the Company’s current liabilities exceeded its current assets by $11,076,205. Those factors raise substantial doubt about the Company’s ability to continue as a going concern. Management of the Company plans to address this concern by doing the following: ▪Raising additional capital through convertible note offerings ▪Securing favorable raw material and manufacturing rates with our vendors ▪Continuing to increase brand awareness for Healthy Dairy Yogurt Smoothies and the SUSTA Brand. The ability of the Company to continue as a going concern is dependent on its ability to do all or most of the above listed steps. As illustrated above, the Company has already been successful in setting its plan in action and looks forward to further progress as the year progresses. Liquidity and Capital Resources The following table summarizes total current assets, liabilities and working capital at December 31, 2010 compared to December 31, 2009. Year ended December31, December31, Increase/(Decrease) Current Assets $ $ $ ) Current Liabilities $ $ $ ) Working Capital (Deficit) $ ) $ ) $ ) -22- As of December 31, 2010, we had a working capital deficit of $11,076,205 as compared to a working capital deficit of $1,535,693 as December 31, 2009, a decrease of $9,540,512. The decrease is primarily a result of the Company entering into the 2010 secured convertible note offering. And subsequently modifying and amending such offering.The Company’s sales have decreased by approximately $718,212. The decrease is also attributable to a $2.9M derivative liability that was recorded in connection with the 2010 secured convertible note offering. Net cash used for operating activities for the years ended December 31, 2010 and 2009 was $(3,035,079) and $(2,115,070), respectively. The Net Loss for the years ended December 31, 2010 and 2009 was $(17,402,736) and $(23,952,894), respectively. Net cash obtained through all financing activities for year ended December 31, 2010 was $4,628,755 as compared to $1,909,326 for the year ended December 31, 2008. We believe that our existing available cash will enable us to meet our working capital requirements for at least the next 7 months. Our estimated working capital requirement for the next 7 months is $1,100,000 with an estimated burn rate of $142,000 per month. The Company continues to explore potential expansion opportunities in the industry in order to boost sales, while leveraging distribution systems to consolidate lower costs. Recent Accounting Pronouncements In January2010, the Financial Accounting Standards Board (FASB)issued Accounting Standards Update No.2010-06, “Improving Disclosures about Fair Value Measurements (“ASU 2010-06”). ASU 2010-06 amends ASC 820, “Fair Value Measurements” ("ASC 820") to require a number of additional disclosures regarding fair value measurements. The amended guidance requires entities to disclose the amounts of significant transfers between Level 1 and Level 2 of the fair value hierarchy and the reasons for these transfers, the reasons for any transfers in or out of Level 3, and information in the reconciliation of recurring Level 3 measurements about purchases, sales, issuances and settlements on a gross basis. The ASU also clarifies the requirement for entities to disclose information about both the valuation techniques and inputs used in estimating Level 2 and Level 3 fair value measurements. The amended guidance was effective for financial periods beginning after December15, 2009, except the requirement to disclose Level 3 transactions on a gross basis, which becomes effective for financial periods beginning after December15, 2010. ASU 2010-06 did not have a significant effect on the Company’s consolidated financial position or results of operations. InJuly 2010, the FASB issued ASU 2010-20, Receivables (Topic 310): Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses. ASU 2010-20 is to provide financial statement users with greater transparency about an entity’s allowance for credit losses and the credit quality of its financing receivables. The disclosures about activity that occurs during the reporting period are effective for interim and annual reporting periods beginning on or after December 15, 2010.The Company does not expect the provisions of ASU 2010-20 to have a material effect on its financial position, results of operations or cash flows. In August 2010, the FASB issued an exposure draft on lease accounting that would require entities to recognize assets and liabilities arising from lease contracts on the balance sheet. The proposed exposure draft states that lessees and lessors should apply a “right-of-use model” in accounting for all leases. Under the proposed model, lessees would recognize an asset for the right to use the leased asset, and a liability for the obligation to make rental payments over the lease term. The lease term is defined as the longest possible term that is “more likely than not” to occur. The accounting by a lessor would reflect its retained exposure to the risks or benefits of the underlying leased asset. A lessor would recognize an asset representing its right to receive lease payments based on the expected term of the lease. Comments on this exposure draft were due by December15, 2010 and the final standard is expected to be issued in the second quarter of 2011. The Company believes that the proposed standard, as currently drafted, will have neither a material impact on its reported financial position and reported results of operations, nor a material impact on the liquidity of the Company. -23- In August 2010, the FASB issued Accounting Standards Update (“ASU”) No.2010-05, Measuring Liabilities at Fair Value, or ASU 2010-05, which amends ASC 820 to provide clarification of a circumstance in which a quoted price in an active market for an identical liability is not available. A reporting entity is required to measure fair value using one or more of the following methods: 1) a valuation technique that uses a) the quoted price of the identical liability when traded as an asset or b) quoted prices for similar liabilities (or similar liabilities when traded as assets) and/or 2) a valuation technique that is consistent with the principles of ASC 820. ASU 2010-05 also clarifies that when estimating the fair value of a liability, a reporting entity is not required to adjust to include inputs relating to the existence of transfer restrictions on that liability. The adoption did not have a material impact on our consolidated financial statements. In December 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2010-29, Business Combinations (Topic 805) – Disclosure of Supplementary Pro Forma Information for Business Combinations. This ASU requires a public entity to disclose pro forma information for business combinations that occurred in the current reporting period. The disclosures include pro forma revenue and earnings of the combined entity for the current reporting period as though the acquisition date for all business combinations that occurred during the year had been as of the beginning of the annual reporting period. If comparative financial statements are presented, the pro forma revenue and earnings of the combined entity for the comparable prior reporting period should be reported as though the acquisition date for all business combinations that occurred during the current year had been as of the beginning of the comparable prior annual reporting period. ASU 2010-29 affects any public entity as defined by Topic 805 that enters into business combinations that are material on an individual or aggregate basis. ASU 2010-29 is effective prospectively for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2010.Early adoption is permitted. The Company does not expect the provisions of ASU 2010-29 to have an effect on its financial position, results of operations or cash flows. Critical Accounting Policies Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenues and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Our significant accounting policies are summarized in Note2 of our consolidatedfinancial statements. While all these significant accounting policies impact our financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on our consolidated results of operations, financial position or liquidity for the periods presented in this report. We believe the following critical accounting policies and procedures, among others, affect our more significant judgments and estimates used in the preparation of our consolidated financial statements: Use of Estimates, Going Concern Consideration – The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates.Among the estimates we have made in the preparation of the financial statements is an estimate of our projected revenues, expenses and cash flows in making the disclosures about our liquidity in this report.As an early stage company, many variables may affect our estimates of cash flows that could materially alter our view of our liquidity and capital requirements as our business develops.Our consolidated financial statements have been prepared assuming we are a “going concern”.No adjustment has been made in the consolidated financial statements which could result should we be unable to continue as a going concern. -24- Share-Based Compensation -US GAAPrequires public companies to expense employee share-based payments (including options, warrants, restricted stock units and performance stock units) based on fair value.We must use our judgment to determine key factors in determining the fair value of the share-based payment, such as volatility, forfeiture rates and the expected term in which the award will be outstanding. Derivative Financial Instruments - Fair value accounting requires bifurcation of embedded derivative instruments such as conversion features in convertible debt or equity instruments, and measurement of their fair value for accounting purposes. In determining the appropriate fair value, the Company uses the Black-Scholes option-pricing model. In assessing the convertible debt instruments, management determines if the convertible debt host instrument is conventional convertible debt and further if there is a beneficial conversion feature requiring measurement. If the instrument is not considered conventional convertible debt, the Company will continue its evaluation process of these instruments as derivative financial instruments. Once determined, derivative liabilities are adjusted to reflect fair value at each reporting period end, with any increase or decrease in the fair value being recorded in results of operations as an adjustment to fair value of derivatives. In addition, the fair value of freestanding derivative instruments such as warrants, are also valued using the binomial option-pricing model. Debt Issue Costs and Debt Discount -These items are amortized over the life of the debt to interest expense.If a conversion, extinguishment or repayment of the underlying debt occurs, a proportionate share of these amounts is immediately expensed. Beneficial Conversion Feature - For convertible debt issued in 2009, the convertible feature of the convertible notes (See Note 4 to our consolidated financial statements) indicated a rate of conversion that was below market value. As a result, the Company recorded a "beneficial conversion feature" ("BCF") and related debt discount. When the Company records a BCF, the relative fair value of the BCF is recorded as a debt discount from the face amount of the respective debt instrument. The discount is amortized to interest expense over the life of the debt. Upon issuance, the convertible debt instruments had an effective conversion rate per share in excess of the market price per share. Revenue recognition - The Company follows the guidance of the Securities and Exchange Commission’s Staff Accounting Bulletin No. 104 for revenue recognition and records revenue when all of the following have occurred: (1) persuasive evidence of an arrangement exists, (2) the product is delivered, (3) the sales price to the customer is fixed or determinable, and (4) collectability of the related customer receivable is reasonably assured. There is no stated right of return for products.Sales are recognized upon shipment of products to customers. Sales are recognized upon shipment of products to customers.The Company allows deductions in the form of credits for products unsold during its shelf life which is on average 3 to 4 months.The Company’s reserve for accounts receivable takes these potential future credits into consideration.Expenses such as slotting fees, sales discounts, and reclamation are accounted for as a direct reduction to revenues. OFF-BALANCE SHEET ARRANGEMENTS: We do not have any off-balance sheet arrangements, financings, or other relationships with unconsolidated entities or other persons, also known as “special purpose entities” (SPEs). ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable. -25- ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. NXT NUTRITIONALS HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 -26- NXT Nutritionals Holdings, Inc. and Subsidiaries Notes to Consolidated Financial Statements December 31, 2010 and 2009 Page(s) Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets at December 31, 2010 and 2009 – F-2 Consolidated Statements of Operations For the Years Ended December 31, 2010 and 2009 – F-3 Consolidated Statements of Stockholders’ Deficit For the Years Ended December 31, 2010 and 2009 – F-4 Consolidated Statements of Cash Flows For the Years Ended December 31, 2010 and, 2009 – F-5 Notes to Financial Statements F-6 - F-26 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of; NXT Nutritionals Holdings, Inc. We have audited the accompanying consolidated balance sheet of NXT Nutritionals Holdings, Inc. and Subsidiaries, as of December 31, 2010 and 2009, and the related statements of operations, stockholders' deficit and cash flows for the years then ended. These financial statements arc the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included considerations of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of NXT Nutritionals Holdings, Inc. and Subsidiaries as of December 31, 2010 and 2009, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company had a net loss of $17,402,736 and net cash used in operations of $3,035,079 for the year ended December 31, 2010; and a working capital deficit and stockholders' deficit of $11,076,205 and $12,547,616, respectively, at December 31, 2010, These factors raise substantial doubt about the Company's ability to continue as a going concern. Management's plan in regards to these matters is also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Berman & Company, P.A Boca Raton, Florida March 31, 2011 th Street Suite 201 • BOCa Raton, FL 33487 Phone: (561) 864-4444 • Fax: (561) 892-3715 www.bettnancps.com • info@bermancpas.com Registered with the PCAOB • Member AICPA Center for Audit Quality Member American Institute of Certified Public Accountants Member Florida Institute of Certified Public Accountants F-1 NXT Nutritionals Holdings, Inc. and Subsidiaries Consolidated Balance Sheets December 31, 2010 December 31, 2009 Assets Assets: Cash $ $ Accounts receivable Inventories Total Current Assets Debt Issuance Costs - net Total Assets $ $ Liabilities and Stockholders' Deficit Liabilities: Accounts payable and accrued expenses $ $ Loans payable - related parties Loan payable - other Accrued interest payable Registration rights payable Convertible notes payable - net of debt discount - Derivative liabilities - Total Current Liabilities Convertible notes payable - net of debt discount Total Long-Term Liabilities Total Liabilities Stockholders' Deficit Preferred stock, $0.001 par value, 50,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value, 200,000,000 shares authorized, 49,408,068 and 39,971,745 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See Accompanying Notes to Financial Statements F-2 NXT Nutritionals Holdings, Inc. and Subsidiaries Consolidated Statements of Operations For the Years Ended December 31, Sales - net of slotting fees and discounts $ $ Cost of sales Gross loss ) ) General and administrative expenses Loss from operations ) ) Other Income (Expenses) Interest expense ) ) Interest income - Loss on extinguishment of debt ) ) Derivative expense ) - Change in fair market value of derivative liability - Registration rights expense ) ) Total Other Income (Expenses) - Net ) ) Net Loss $ ) $ ) Net Loss per Common Share - Basic and Diluted $ ) $ ) Weighted Average Number of Common Shares Outstanding See Accompanying Notes to Financial Statements F-3 NXT Nutritionals Holdings, Inc. and Subsidiaries Consolidated Statement of Stockholders' Deficit For the Years Ended December 31, 2010 and 2009 Common Stock Shares Amount Additional Paid-In Capital Accumulated Deficit Stockholders' Deficit Balance, December 31, 2008 $ $ $ ) $ ) Recapitalization - - Stock based compensation - Conversion of accounts payable to common stock 56 - Conversion of convertible notes - Stock purchase warrants issued for services - - - Beneficial conversion features - - - Extinguishment of convertible notes - - - Net loss for the year ended December 31, 2009 - - - ) ) Balance, December 31, 2009 $ $ $ ) $ ) Conversion of convertible notes - Exercise of warrants ) - - Stock issued for services - Stock options issued - - - Reclassification of APIC when derivative ceases to exist - - - Net loss for the year ended December 31, 2010 - - - ) ) Balance, December 31, 2010 $ $ $ ) $ ) See Accompanying Notes to Financial Statements F-4 NXT Nutritionals Holdings, Inc. and Subsidiaries Consolidated Statements of Cash Flows For the Years Ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of debt issue costs Amortization of debt discount Stock based compensation Warrants issued as consulting fee - Loss on extinguishment of debt Derivative expense - Change in fair market value of derivative liability ) - Registration rights expense Changes in operating assets and liabilities: (Increase) Decrease in: Accounts receivable ) Prepaid expenses - Inventories ) ) Increase (Decrease) in: Accounts payable and accrued expenses Accrued interest payable - related parties Accrued interest payable - convertible notes - Net Cash Used in Operating Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from loans payable - related parties - Proceeds from loan payable - other - Proceeds from issuance of convertible notes Debt issuance costs paid in cash ) ) Payment on loans - related parties ) ) Repayment on loans payable- other ) - Payments on convertible notes - ) Liquidated damage payment on registration rights ) - Net Cash Provided By Financing Activities Net Increase (Decrease) in Cash ) Cash - Beginning of Year Cash - End of Year $ $ SUPPLEMENTARY CASH FLOW INFORMATION: Cash Paid During the Year for: Income Taxes $
